   Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 1 of 42. PageID #: 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

 IN THE MATTER OF THE SEARCH OF
                                                                PM
 AN APPLE IPHONE SEIZED FROM                          Case No.________________
 JOE L. FLETCHER III
                                                             Filed Under Seal


                          AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT

          I, Clay R. McCausland, Special Agent of the Bureau of Alcohol, Tobacco,

 Firearms, and Explosives (ATF), United States Department of Justice, being duly sworn

 under oath, herby deposes and states:



                   INTRODUCTION AND AGENT BACKGROUND
   1. I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property—an

electronic device—which is currently in law enforcement possession, and the extraction

from that property of electronically stored information described in Attachment B.

   2. I am a law enforcement officer of the United States, and under 18 U.S.C. § 3051. I

am empowered by the Attorney General to conduct investigations, enforce criminal,

seizure, and forfeiture provisions of the laws of the United States, carry firearms, serve

warrants and subpoenas issued under the authority of the United States, make arrests

without a warrant for any offense against the United States committed in my presence, and

make arrests for a felony offense under the laws of the United States if there are reasonable

grounds to believe that the person to be arrested has committed or is committing such a

felony.



                                              1
   Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 2 of 42. PageID #: 3




   3. I am employed as a Special Agent with ATF and have been so since October 2015.

I am presently assigned to ATF’s Cleveland Field Office. I am a graduate of the ATF

National Academy, located at the Federal Law Enforcement Training Center in Glynco,

Georgia. The ATF National Academy consists of 16 weeks of training regarding subjects

such as firearms trafficking, unlawful possession of firearms, unlawful dealing in firearms,

unlawful possession and/or use of explosives, improvised explosive devices, arson

investigations, execution of arrest and search warrants, and criminal procedure.

   4. I was previously employed as a Special Agent with the Drug Enforcement

Administration (DEA), from March 2008 through January 2011. I am a graduate of the

DEA Academy at Quantico, VA, which involved 19 weeks of training in controlled

substance distribution and trafficking investigations. I received training on topics such as

drug identification, money laundering techniques, patterns of drug distribution and

trafficking, the exploitation of telecommunication devices, federal law pertaining to

violations of controlled substances, and drug distribution and trafficking conspiracy

investigations.

   5. Additionally, I previously served as a Federal Air Marshal for the U.S. Department

of Homeland Security (DHS), Federal Air Marshal Service (FAMS), for six months. I also

served for over two years as an intelligence analyst for Baltimore/Washington High

Intensity Drug Trafficking Area (HIDTA), assigned to DEA’s Washington Division Office.

   6. I have conducted numerous investigations involving the possession, distribution,

and trafficking of controlled substances, in addition to the concealment of illicit proceeds

from the sale of the controlled substances, violation of federal firearms and explosives

laws, and use of firearms in furtherance of drug trafficking. In conducting these

investigations, I have utilized a variety of investigative techniques and resources, including
                                              2
   Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 3 of 42. PageID #: 4




but not limited to surveillance, confidential informants, controlled purchases, electronic

surveillance, exploitation of telephone and social media data, the interception of wire

communications under Title III, interviews, and the review of financial documents.

   7. The facts contained in this Affidavit are based upon my personal knowledge of the

investigation, in addition to my general knowledge, training, and experience, and the

observations, knowledge, training, and experience of other officers and agents. All

observations referenced below that were not personally made by me, were relayed to me by

those who made such observations, either verbally or via reports written by those agents

and/or officers.

   8. This Affidavit contains information necessary to support probable cause for this

application. It is not intended to include each and every fact and matter observed by me or

law enforcement or known to the government, or serve as verbatim or transcribed accounts

of interviews or videos referenced in the affidavit.

   9. The term Confidential Informant (CI), which may be referred to in this Affidavit,

includes all subjects who have provided information to law enforcement during the course

of this investigation, to include, but not limited to subjects who are working with law

enforcement agencies in an official capacity as a CI, victims and/or witnesses to crimes,

defendants in criminal proceedings providing information to law enforcement, general

citizens who wish to protect their identify while providing information to law enforcement,

and/or subjects providing information for consideration on criminal charges yet to be filed.

This Affidavit will set forth the parameters under which each identified CI has or is

providing information to law enforcement. Law enforcement surveillance referenced in this

Affidavit may include the use of electronic surveillance.


                                              3
   Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 4 of 42. PageID #: 5




              IDENTIFICATION OF THE DEVICE TO BE EXAMINED


   10. The property to be searched, as noted in Attachment A, is an Apple iPhone which

was seized from Joe L. FLETCHER III and was processed as ATF Evidence Item # 136

and is currently stored at the ATF Cleveland I Field Office, 5005 Rockside Road, Suite

700, Independence, Ohio, hereinafter the SUBJECT TELEPHONE. The applied-for

warrant would authorize the forensic examination of the SUBJECT TELEPHONE for the

purpose of identifying electronically stored data particularly described in Attachment B.


                                   PROBABLE CAUSE

   11. During September 2019, Federal Bureau of Investigation (FBI) Special Agent (SA)

Tim Edquist interviewed an FBI confidential source of information (CI-1). CI-1 originally

provided information in exchange for prosecutorial consideration. In addition, CI-1 has

been reimbursed for expenses incurred in conjunction with his/her cooperation with law

enforcement. Information previously provided by CI-1 has been corroborated on numerous

occasions through other investigative techniques. CI-1 stated FLETCHER was selling

carfentanil, in addition to large quantities of controlled substance pills, including Percocet

pills. CI-1 stated FLETCHER was selling gram quantities of carfentanil for $1000 / gram.

CI-1 stated FLETCHER is known to utilize unidentified female subjects to help him traffic

the controlled substances, in addition to having those female subjects rent vehicles and

apartments for FLETCHER.

   12. During this investigation, I have reviewed a number of Facebook posts to a

Facebook Profile bearing the name “Joe Fletch (King Fletch).” On June 26, 2020, the “Joe

Fletch (King Fletch),” Facebook Profile (Facebook User ID: 100022306506076),

hereinafter Facebook Profile 1, contained a profile photograph of FLETCHER with a

                                              4
   Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 5 of 42. PageID #: 6




female subject, believed to be FLETCHER’S mother. Facebook Profile 1 listed a birthday

of “July 30.” A review of Ohio Bureau of Motor Vehicle (BMV) record shows

FLETCHER’S date of birth as July 30, 1987. On September 1, 2020, the Facebook profile

picture for Facebook Profile 1 consisted of a graphic that appears to be an advertisement

for a song or music video. A photograph of FLETCHER is displayed within the

advertisement graphic, along with the words “MURDER IS LIVE!” across the top of the

graphic, “NEW RELEASE” down the left side of the graphic, and “UnitedMasters” down

the right side of the graphic.

   13. I have reviewed a number of Facebook posts to a Facebook Profile bearing the

name “Joe Fletch.” On June 26, 2020, the “Joe Fletch” Facebook Profile (Facebook User

ID: 100038161125555), hereinafter Facebook Profile 2, contained a profile photograph of

what appears to be an online news article screenshot with the headline, “Federal judge

orders one of Akron’s most dangerous individuals to leave Northeast Ohio,” with a

photograph of FLETCHER and lists a date of birth of July 30, 1989.

   14. I viewed a video featuring FLETCHER on the Facebook Profile 2, which showed a

post date of December 18, 2019. The video, entitled “PT 2 Official Real Recognize Real

PaperWork Edition,” was not recorded within Facebook, but rather was posted to

YouTube.com, with a posted date of December 14, 2019, by YouTube.com profile “King

Fletch 100.” The video started with FLETCHER rapping. In particular, one of

FLETCHER’S lyrics stated, “I left them bodies in the streets.” The video then transitioned

to an interview of FLETCHER. During the interview, FLETCHER talked about how

basketball star LeBron James “put Akron on the map,” but that James told the “other side”

of the Akron, Ohio, story and that James was never involved with “what was really going

on” in the “streets.”
                                            5
   Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 6 of 42. PageID #: 7




    15. In the video, FLETCHER stated, “I’m on the news for leaving them bodies in them

streets, period, like, when you see me pop up on that screen, it’s about them bodies, feel

me, it’s about murder after murder, you feel me?” FLETCHER talked about having been

shot and having personally removed the bullet from his body. The interviewer asked

FLETCHER about when he realized he wanted to be a rapper. FLETCHER said he didn’t

consider himself a rapper. FLETCHER stated that if you hear him say something he is

really telling his life story. FLETCHER stated that he thought other rappers were “faking,”

and that after he was released from “the feds” he decided he was going to tell his life story.

FLETCHER stated he was the most dangerous “n---a in this bitch.” FLETCHER stated,

“Everyone shooting around this bitch.” FLETCHER went on to say, that he was, “At the

top of the game, when it come to that s--t . . . I’m really on it, period, I’m at the top of that

s--t . . . when it come to playing with that iron . . . I’m number one . . . I’m number one in

the city when it comes to playing with that iron . . .” FLETCHER stated that he was

“number one when it come to that gun and s--t.” FLETCHER stated, “My name been

coming up in bodies since I was 15 . . . I’ll outlast all these n---as.”

    16. The interview with FLETCHER then moved to a cemetery, where FLETCHER

spoke about an associate of his that was killed when that person was 17 years old.

FLETCHER stated that the “thuggin” started with that deceased associate. FLETCHER

stated that he was first accused of committing a murder with that associate and first

committed a robbery with that deceased associate. FLETCHER went on to give the

nicknames for other associates. FLETCHER stated, “When you catch shootings” with

other people, “It’s a whole different kind of love, like, when you know like, this n---a ready

to die, ready to kill about you and s--t . . .”


                                                  6
   Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 7 of 42. PageID #: 8




   17. FLETCHER continued to speak about the “love” between his associates.

FLETCHER described how having another person’s blood on your hands for your

associate brings associates closer. As FLETCHER walked in the cemetery he spoke about

how those operating the cemetery should thank him. FLETCHER stated, “I’ve been a big

part of these graveyards being built.”

   18. I reviewed a posting to Facebook Profile 1 which showed a posted date of January

4, 2020. The post appears to have originated as a Facebook live video. A Facebook live

video is a live streamed video that user can post to their page. In order to stream the video

live, the video must be recorded on a device with cellular service or other internet

connection. After the live stream stops, the video remains on the user’s page. The text with

the post of the “live” video read, “We at the room bottles in bottles. Get here (followed by

three pointer finger emojis.)” In the video, FLETCHER spoke about drinking and “pills” at

a party FLETCHER and his associates were planning. FLETCHER said, “We’ve got pills

for you.” The video appeared to have been recorded using a cellular telephone.

   19. I reviewed a post to Facebook Profile 1, which showed a posted date of January 5,

2020. The post appears to have originated as a Facebook live video. The text with the post

of the “live” video read, “I just left Nic D. Harvey he got me f---ed up.” In the video,

FLETCHER talked about stealing “weed” (marijuana) from “Nic D Harvey.” The video

appeared to have been recorded using a cellular telephone.

   20. I reviewed a post to Facebook Profile 1, which showed a posted date of January 6,

2020, which read, “You n---as have the same capabilities as me! Wtf is you calling me for .

. . get a gun and shoot him in the head,” which was followed by several emojis, including a

person with hands up, two blast emojis, and a toy or water gun emoji.


                                              7
   Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 8 of 42. PageID #: 9




   21. I viewed a post on Facebook Profile 1, with a posted date of January 8, 2020, of the

above described video of FLETCHER, entitled “PT 2 Official Real Recognize Real

PaperWork Edition.” As noted above this video was not recorded within Facebook, but

rather was posted to YouTube.com, with a posted date of December 14, 2019, by

YouTube.com profile “King Fletch 100.”

   22. I viewed a video featuring FLETCHER, which was posted to the Facebook Profile

2, which showed a posted date of January 17, 2020. The post containing the link to the

video contained the text, “Realest n---a living you n---as no don’t say my name.” The

video entitled, “WHAT !! NOT CHAMPY” was not recorded within Facebook, but rather

was posted to YouTube.com, with a posted date of January 13, 2020, by YouTube.com

profile “King Fletch 100.” The beginning of the video focuses on a portion of a video from

what appeared to be a WSBTV Channel 2 Atlanta news story, which referenced

FLETCHER. The video then transitioned to FLETCHER beginning to rap, while

FLETCHER was holding what appeared to be a black semi-automatic pistol with a drum

style pistol magazine attached. The video then transitioned back to what appeared to be the

WSBTV news story, with a recorded conversation between the reporter and a person that

was identified in the new story as the mother of a murder victim.

   23. In the news story, the subject identified as the mother of a murder victim stated that

she wanted FLETCHER brought to court in reference to her son’s death. The video then

returned to FLETCHER, rapping and holding what appeared to be the same black semi-

automatic pistol with an extended pistol magazine. In another scene in the video,

FLETCHER appeared holding what appeared to be an AK-style rifle, with a drum style

magazine attached. FLETCHER rapped through-out the video, while possessing the

suspected firearms. The video ends with another male’s voice stating, “During the video
                                             8
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 9 of 42. PageID #: 10




FLETCHER says had it not been for this guilty plea by Anthony Smart in 2011 he would

be serving a life sentence appearing to admit he took part in the crime.” As that text is read

and appeared at the bottom of the screen of the video, a Summit County Court of Common

Pleas Journal Entry for Case CR 11 02 0449, bearing the defendant name Anthony Smart,

can be observed on the screen.

   24. I reviewed online Summit County Court of Common Pleas records for Case CR 11

02 0449, which noted that Anthony Smart pled guilty to multiple offenses, including three

counts of Attempted Murder, Voluntary Manslaughter with a Firearms Specification,

Weapons Under Disability, and Receiving Stolen Property.

   25. After viewing the above described video entitled “WHAT !! NOT CHAMPY,” I

took digital screenshots of the suspected firearms observed in the video, in addition to

taking a short video of a portion of the video in which FLETCHER was observed holding

the suspected firearms.

   26. ATF Special Agent John Laurito, a firearms and interstate nexus expert, reviewed

the photographs and a portion of the video. Based upon SA Laurito’s training and

experience, SA Laurito concluded that the black semi-automatic pistol observed in

FLETCHER’S possession appeared to be a Glock semi-automatic pistol, a firearm defined

under Federal law, with an extended barrel.

   27. I have reviewed online records for Summit County Court of Common Pleas case

CR-2005-10-3883(A) which indicate on or about February 23, 2006, FLETCHER was

sentenced to prison for more than one year, following conviction by jury trial for offenses

that included Trafficking in Cocaine (F-3), Possession of Cocaine (F-3), and Criminal

Gang Activity (F-2).


                                              9
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 10 of 42. PageID #: 11




   28. I have reviewed online electronic docket records identified as originally obtained

from the U.S. District Court, Northern District of Ohio, Case 5:14CR334, which indicate

on or about March 20, 2015, FLETCHER was sentenced to 39 months prison followed by

36 months supervised release, after having pled guilty to violation of 18 USC 922(g)(1),

Felon in Possession of a Firearm. In addition, records indicate on or about December 5,

2017, FLETCHER was sentenced to seven months prison followed by 36 months

supervised release, after having been found in violation of supervised release.

   29. I have reviewed online electronic docket records identified as originally obtained

from the U.S. District Court, Northern District of Ohio, Case 5:19 CR 772, which indicate

on or about February 19, 2020, FLETCHER was sentenced to time served, with no

supervised release to follow, after having been found guilty of violation of supervised

release.

   30. I viewed a video which was posted to the Facebook Profile 1, which showed a

posted date of January 22, 2020, with a subject line entitled, “Me practicing how ima rob

the plug,” followed by an emoji with an electrical outlet plug. Based upon my training and

experience, the term “plug” often refers to a drug supplier. At the onset of the video, I

observed FLETCHER arranging a large stack of what appears to be U.S. currency.

FLETCHER then appeared to hand the cash to another subject that was mostly out of the

camera view. After appearing to hand the cash to the subject out of view, FLETCHER then

pulled what appeared to be a two tone (silver slide and black frame) semi-automatic pistol

from his pocket. FLETCHER pointed the suspected pistol towards the subject out of view.

The subject that was out of view of the camera then handed FLETCHER the suspected

U.S. Currency, in addition to a necklace, as if FLETCHER had just conducted a dry run of


                                              10
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 11 of 42. PageID #: 12




robbing someone at gunpoint. The video appeared to have been recorded using a cellular

telephone.

   31. During February 2020, the Drug Enforcement Administration (DEA) received

information regarding FLETCHER from a cooperating defendant (CI-2). CI-2 was

providing information in exchange for prosecutorial consideration. Other information

provided by CI-2 has been corroborated by law enforcement investigation. CI-2 identified

FLETCHER as selling fentanyl. CI-2 stated FLETCHER has grams of fentanyl for sale for

$1,500, which drug dealers could then “cut” with other substances, to then turn the higher

potency gram of fentanyl into one kilogram of fentanyl. CI-2 stated FLETCHER was

selling the “cut” grams of fentanyl for $50.00 / gram.

   32. I viewed a posting to Facebook Profile 1, which showed a posted date of March 6,

2020. The posting contained a link to a video entitled, “WHAT !! NOT CHAMPY” on

YouTube.com. This is the same video which was described as having been posted to

Facebook Profile 2, on January 17, 2020, in which FLETCHER possessed what appeared

to be a Glock semi-automatic pistol, a firearm defined under Federal law, with an extended

barrel (see ¶¶ 22-23).

   33. I viewed a video posted to Facebook Profile 1, which appeared to have originally

been posted to Facebook as a live video which began on or about April 8, 2020. The post

listed FLETCHER as being in Los Angeles, California. In the video, FLETCHER appeared

to be riding in a vehicle, and at one point FLETCHER directed the recording device to

show what was sitting on the seat next to FLETCHER. I observed what appeared to be a

black semi-automatic pistol and a stack of U.S. currency, sitting on the seat next to

FLETCHER. The video appeared to have been recorded using a cellular telephone.


                                             11
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 12 of 42. PageID #: 13




    34. I viewed a video posted to Facebook Profile 1, which appeared to have originally

been posted to Facebook as a live video which began on April 9, 2020 at 12:18 AM EST

(April 8, 2020, 9:18 PM MST). With the video is the text “AZ.” During the video it is

apparent that FLETCHER was in Arizona, with an associate, who also appears in the

video. The associate’s Facebook profile was also tagged in the post.

    35. During the video, it appeared that FLETCHER was riding in a vehicle driven by his

associate. The video showed a large sum of suspected U.S. Currency on FLETCHER’S

lap, in addition to what appeared to be a black semi-automatic pistol.

    36. During the video, FLETCHER and his associate exit the vehicle at what appeared

to be a local store. While outside of the store, FLETCHER talked about the body odor of

another subject that had just passed by FLETCHER and his associate. FLETCHER’S

associate made a comment to FLETCHER, which I understood to be FLETCHER’S

associate telling FLETCHER to not make an issue out of the body odor of the other

subject. FLETCHER then replied to his associate that he (FLETCHER) had “the gun” on

him.

    37. FLETCHER and his associate returned to their vehicle, at which point FLETCHER

brandished what appeared to be the same pistol which was previously observed in the

video on FLETCHER’S lap. FLETCHER stated that he had things under control.

FLETCHER then went on to talk about how he does not like to fly on airplanes, because

FLETCHER liked to have a “gun” wherever he went. FLETCHER stated, “I will stick one

of these n---as though.” In addition, FLETCHER stated, “Think I’m going to smoke one of

these n---as before I leave . . . nah, just playing . . . I will stick one of these n---as though.”

FLETCHER told his associate that they would talk after the live video was over.

FLETCHER said that he’s just a rapper and was just talking. FLETCHER again brandished
                                                12
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 13 of 42. PageID #: 14




the suspected firearm and pointed the suspected firearm at the recording device. The video

appeared to have been recorded using a cellular telephone.

   38. After viewing the above described video, I preserved a record of a portion of the

video by making an independent recording of the video where the suspected firearm

appears in the video on FLETCHER’S lap. SA John Laurito reviewed the recorded video.

SA Laurito concluded that the suspected firearm appeared to be a Glock pistol, a firearm

defined under Federal law, with an aftermarket pistol grip installed. As noted above,

FLETCHER is a convicted felon.

   39. I viewed a video featuring FLETCHER which was posted to Facebook Profile 1,

which showed a posted date of April 9, 2020. Facebook identified the post as having been

made from Puerto Penasco, Sonora, Mexico. The video showed FLETCHER standing next

to a car, which was parked next to what appeared to be a single story residence on a dirt

road, with other single story residences and vehicles nearby. The video appeared to have

been recorded using a cellular telephone.

   40. During April, 2020, CI-3 provided information to Investigator Johnson of the

Summit County Drug Unit (SCDU) regarding FLETCHER’S plans to travel to an unknown

area in Florida to purchase a quantity of fentanyl. CI-3 has provided information to the

Akron - Summit County High Intensity Drug Trafficking Area (HIDTA) Initiative since

approximately January 2019. CI-3 has criminal convictions and is currently providing

information to law enforcement in exchange for monetary consideration. Information

provided by CI-3 has been corroborated, to the extent feasible. In addition, CI-3 has

successfully participated in other investigations, including conducting controlled purchases

of controlled substances.


                                             13
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 14 of 42. PageID #: 15




   41. On April 23, 2020, I viewed a portion of a Facebook-Live video of FLETCHER on

the Facebook Profile 1. In the video, FLETCHER was in possession of what appeared to be

large sum of U.S. Currency. FLETCHER spoke about “hating” the Akron, Ohio, area, and

was asking those watching the video about who wanted to travel to Miami with

FLETCHER. The video appeared to have been recorded using a cellular telephone.

   42. I viewed a video posted to the Facebook Profile 1, which appeared to have

originally been posted to Facebook as a live video on or about May 15, 2020. The post

showed a location of Atlanta, Georgia. During the video, FLETCHER possessed what

appeared to be a black AR style pistol. The suspected firearm was characterized by what

appeared to be an AR pistol arm brace and drum style magazine. FLETCHER obtained the

suspected firearm from another unidentified subject that appeared in the video. During the

video, FLETCHER also possessed what appeared to be a large sum of U.S. Currency. The

video appeared to have been recorded using a cellular telephone.

   43. I received information from the DEA, that on or about May 20, 2020, the Florida

State Highway Patrol conducted a stop of a vehicle in which FLETCHER was a passenger,

driven by a female subject. A search of the vehicle did not produce any fentanyl.

FLETCHER was in possession of a large sum of U.S. Currency, estimated to total $2,000 -

$3,000.

   44. I viewed a video posted to Facebook Profile 2, which appeared to have originally

been posted to Facebook as a live video which began on June 13, 2020, at 4:27 PM. Across

the video is the text, “You gotta hit these hoes wit he gun out,” and “Kingfletch_.” The

video appears to show FLETCHER having sex with a female. As the sexual intercourse is

occurring, the video pans over to what appears to be a black and silver semi-automatic

pistol, lying on the bed. A portion of the firearm is underneath a bag. The video appeared
                                             14
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 15 of 42. PageID #: 16




to have been recorded using a cellular telephone. SA John Sabol, a firearms and interstate

nexus expert, also viewed the video. Based upon SA Sabol’s training and experience, SA

Sabol concluded that the pistol appeared to be a Springfield XD semi-automatic pistol, a

firearm as defined under Federal law.

   45. I viewed a video posted to the Facebook Profile 1, which appeared to have

originally been posted to Facebook as a live video which began on June 20, 2020, at 6:41

PM. In the video, it appears that FLETCHER is riding in the front passenger seat of a

vehicle. FLETCHER is wearing two chains with large medallions on the chains.

FLETCHER spoke about how he “took” one of the chains from a subject he identified as

“Scoot the kid.” FLETCHER told others watching the video to go to ask “Scoot the kid”

how much money he had in order to get his chain back from FLETCHER. FLETCHER

told viewers to tell “Scoot the kid” to bring FLETCHER "20" (believed to be $20,000).

FLETCHER appeared in the video holding what appeared to be a black and silver semi-

automatic pistol. SA Sabol reviewed the video and concluded the pistol appeared to be a

Springfield XD semi-automatic pistol.

   46. As the video continued, FLETCHER spoke about how the “real Scoot” told

FLETCHER to “take that s--t off that n---a.” FLETCHER said that if “Scoot” (the real

Scoot) said to take the items from “Scoot the kid,” that’s what was going to occur.

FLETCHER said, “So, I go ahead and strip him . . . go ahead and take this s--t off . . . take

all this s--t off.” FLETCHER said he thought about taking the “Porsche truck” that the

subject was driving. FLETCHER went on to talk about how he had just been talking to the

“real Scoot,” when the other “Scoot” arrived and FLETCHER proceeded to take his

possessions. FLETCHER said he thought about making “Scoot” get naked, but he decided

against doing so. FLETCHER spoke about how “Scoot” had his “little gun, his little pee
                                             15
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 16 of 42. PageID #: 17




shooter.” FLETCHER then brandished what appeared to be two different silver and black

semi-automatic pistols, at the same time, while speaking about how “Scoot” had a small

firearm compared to FLETCHER’s “big a-- nickel.” SA Sabol reviewed the video and

concluded the two pistols appeared to be a Springfield XD semi-automatic pistol and a

Kahr Arms semi-automatic pistol.

   47. FLETCHER said “Scoot the kid” gave him this “little b---h a-- gun.” FLETCHER

appeared to check whether the suspected firearm he took from “Scoot” had a round in the

chamber of the firearm. FLETCHER then said, “Well at least he had one in the head,”

meaning FLETCHER saw that there was a round of ammunition in the chamber of the

firearm. FLETCHER proceeded to say, “I’m robbing everything until my unemployment

come.” During the video, FLETCHER said “I was going to smoke him, because that’s all I

know for real.” FLETCHER spoke about how he was not really a robber, and was more

accustomed to “smoking n---as.” FLETCHER again brandished the previously described

black and silver semi-automatic suspected pistols at the same time. FLETCHER stated that

the subject he robbed the chain from (Scoot the kid) almost broke the chain off of his neck

in order to provide it to FLETCHER. FLETCHER said, “I was going to blow his head off.”

Later in the video, FLETCHER told the driver of the vehicle he was riding in to drive to

“Bellevue,” believed to be Bellevue Avenue, Akron, Ohio, as he needed to get some

“weed” (marijuana). FLETCHER again said, “I’m on bulls--t until my unemployment

come,” while brandishing what appeared to be one of the previously described suspected

pistols. The video appeared to have been recorded using a cellular telephone.

   48. I viewed a posting to Facebook Profile 2, with a listed posting date of June 21,

2020, at 4:00 AM. The post appeared to be a repost of the video FLETCHER appeared in

on Facebook Profile 1, posted on June 20, 2020, described above, in which FLETCHER
                                            16
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 17 of 42. PageID #: 18




brandished two suspected firearms while he discussed robbing another subject (see ¶¶ 45-

47). The post to Facebook Profile 2 contained the message, “A real n---a said f--k you so

what happened was post to happen only if n---as 100 the Murda rate a be wayyyyyy

higher,” followed by three person emojis.

   49. On June 24, 2020, law enforcement officers from the Ohio-Northeast Smuggling

Enforcement Team (ONSET) were conducting surveillance and determined that

FLETCHER was traveling in a tan Chevrolet Malibu, bearing Ohio registration HTF2500,

in Copley, Ohio. Law enforcement surveillance notified Ohio State Highway Patrol

(OSHP) Trooper Matthew Dowler about their observations, and that the vehicle was

currently located on State Route 18, near Interstate 77, in Copley Ohio. Trooper Dowler,

who was driving a marked OSHP patrol vehicle, attempted to initiate a traffic stop of the

tan Chevrolet Malibu, for a window tint violation. The driver of the vehicle failed to

comply and a vehicle pursuit ensued. Trooper Dowler and other OSHP Troopers pursued

the vehicle. During the pursuit an OSHP airplane began to follow the fleeing vehicle from

above. The vehicle came to a stop near Thurston Street and Yukon Avenue, Akron, Ohio.

OSHP observed five subjects flee from the vehicle. In particular, OSHP Trooper Adam

Anderson observed FLETCHER flee from the left rear passenger seat of the vehicle.

Trooper Anderson cleared the vehicle and observed a Norinco MAK 90 Sporter .762 rifle,

bearing serial number CW-21047, propped up against the center console, in the rear area of

the vehicle. Trooper Anderson secured the firearm, prior to pursuing the subjects that fled

from the vehicle.

   50. Personnel from a number of law enforcement agencies responded to establish a

perimeter, in an attempt to apprehend the subjects that fled from the vehicle. As the search

was underway, on June 24, 2020, FLETCHER posted a Facebook live video, which was
                                             17
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 18 of 42. PageID #: 19




later able to be viewed on both Facebook Profile 1 and Facebook Profile 2. I viewed a

portion of the video while the video was live and have subsequently watched the entirety of

the video. In the video it is apparent that FLETCHER is in an area with high grass and

shrubs and that FLETCHER had just fled from law enforcement. FLETCHER stated, “If

the police come, f--k them bitches, I’m shootin at them.” FLETCHER sat down during the

video in the high grass and later stated, “I don’t really give a f--k no more, everything

already, had been got rid of.” FLETCHER later stated that he was too tired to keep

running, and added, “When I come out these woods, if them bitches at the end of the

woods, I’m shooting at these bitches. If they at the end of the woods, I’m shooting at these

hoes.” FLETCHER spoke about how deep in the woods he was, how long it would take to

get out of the woods, and not knowing where he was located. FLETCHER stated, “I’ve

been out the feds too long now, I can’t let them take me back like this.” In addition,

FLETCHER stated, “I don’t give a f--k, f--k these people. If them people come bother me,

they gonna have to kill me. When I come out this room, when I come out these woods, if

these people waitin, these people gonna have to kill me, I would give a f--k.” FLETCHER

spoke about how he told others, presumably the others in the vehicle that fled from the

OSHP, they had to get back to the “hood” before pulling over. Near the end of the video,

you can hear OSHP troopers announcing their presence and the presence of a K-9

apprehension dog. FLETCHER verbally responded. In the video, OSHP troopers can be

heard providing verbal commands to FLETCHER, prior to taking FLETCHER into

custody. The video appeared to have been recorded using a cellular telephone.

   51. In addition to FLETCHER being apprehended, two other subjects were

apprehended - Savanna Brice, and a male juvenile. Brice was found in possession of

suspected controlled substances, including suspected crack cocaine and suspected cocaine.
                                              18
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 19 of 42. PageID #: 20




After FLETCHER’S apprehension, FLETCHER requested medical assistance, including

stating that he had swallowed drugs. FLETCHER was transported to the Cleveland Clinic

Akron General. FLETCHER was evaluated and medically cleared. FLETCHER was then

transported to the Summit County Jail by OSHP.

   52. The seized Norinco MAK 90 7.62 rifle was submitted to the Ohio Bureau of

Criminal Investigation (BCI) laboratory for Deoxyribonucleic Acid (DNA) analysis, in an

attempt to obtain a DNA profile from the firearm, suitable for comparison. Ohio BCI

reported that they were unable to obtain DNA profiles suitable for comparison, from the

rifle. The seized rifle appears similar in style and build to an AK-47 rifle. The seized

Norinco MAK 90 7.62 rifle is consistent in appearance with the suspected rifle which

FLETCHER possessed in the rap music video described above in paragraph 23.

   53. On June 24, 2020, ONSET Agent Jared Haslar and I conducted an interview of

FLETCHER, while FLETCHER was detained at the Summit County Jail. The interview

was audio recorded and I have preserved the recording as evidence. I advised FLETCHER

of his Miranda Rights by reading from a printed Miranda Warning card. FLETCHER

indicated he understood his rights and was willing to speak with myself and Agent Haslar.

FLETCHER denied having any knowledge of the firearm that was seized earlier that day.

FLETCHER claimed to have been in the woods, where law enforcement took him into

custody, taking in the scenery, getting his “peace of mind,” and discussed shooting a rap

music video. FLETCHER provided consent to collect DNA samples by swabbing the

inside of FLETCHER’S mouth. I processed the oral swabs used to swab the inside of

FLETCHER’S mouth as ATF evidence.

   54. During the interview, I asked FLETCHER about “Scoot” (see ¶¶ 45-47).

FLETCHER stated he did not know who “Scoot” was. I again asked FLETCHER if he
                                              19
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 20 of 42. PageID #: 21




knew anyone that goes by the name “Scoot.” FLETCHER stated that he uses “Scoot” as

slang. I asked what the term “Scoot” meant if FLETCHER used it as slang. FLETCHER

responded, “Get away from me.” FLETCHER then said he knew someone by the name of

“Scooter.” Later in the interview, I asked FLETCHER if he knew anyone that was involved

in robberies. FLETCHER stated that he and his associates fake robberies in movies, to

publicize his music. FLETCHER stated that the world loves controversy, so that he may

play out a robbery or a shooting. FLETCHER stated he currently had a fake robbery

scheme with a subject from Indiana. FLETCHER would not provide the name of that

subject.

   55. During the interview, FLETCHER stated that he had previously been involved in

homicides. FLETCHER stated he shouldn’t have made it to the age of 30. Agent Haslar

asked FLETCHER, why he thought that. FLETCHER responded, “All the s--t, I did, all

the murders, all the times I been killed, all the people that have been killed around me . . . ”

Agent Haslar asked FLETCHER about his statement about having murdered people.

FLETCHER responded, “It’s not no mystery, everybody know, I’ve been in all type of s--

t.” FLETCHER went on to say that there were unsolved murders and that law enforcement

had not done their job.

   56. On June 25, 2020, FLETCHER was arraigned in Akron Municipal Court, on

charges of having a weapon under disability, improper handling firearms in a motor

vehicle, resisting arrest, and obstruction of official business. FLETCHER posted bond the

same day, and was released from law enforcement custody

   57. On June 25, 2020, law enforcement officers from the ATF, OSHP, and ONSET

conducted a canvass of the wooded area where FLETCHER had been apprehended. The

canvass resulted in the recovery of suspected crack cocaine, packaged in multiple plastic
                                              20
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 21 of 42. PageID #: 22




bags. I conducted a field test of a small portion of the seized suspected controlled

substances, which showed positive for the presence of cocaine. In addition, I utilized three

different sterile swab sets to swab the outside of portions of the packaging material, in an

attempt to obtain DNA profiles suitable for comparison. The DNA swab sets were

processed as evidence by the OSHP, and were submitted to the BCI laboratory for analysis.

Ohio BCI reported that they were unable to obtain DNA profiles suitable for comparison

from the swabs of the drug packaging. The suspected crack cocaine was processed as

evidence by the OSHP and was submitted to the OSHP laboratory for further analysis.

OSHP laboratory determined the suspected crack cocaine to be a total of 39.3893 grams of

crack cocaine. In addition, law enforcement located and seized a cellular telephone from

the area where FLETCHER had been arrested, identified as belonging to FLETCHER.

Agent Haslar obtained a search warrant through the Summit County Court of Common

Pleas to search the contents of that cellular telephone.

   58. I viewed a video which originated as a Facebook live video by FLETCHER on June

25, 2020 at approximately 11:50 PM, which was later visible on both Facebook Profile 1

and Facebook Profile 2. FLETCHER stated, “I don’t know how they think they’re gonna

get a conviction on this one, everybody, everybody know that wasn’t my K.” FLETCHER

later stated, “I didn’t have nothing but a punk ass K . . . they charged me with a punk ass

K.” Based on my training and experience, when FLETCHER says “K,” I believe he is

referring to an AK-47 style rifle. In the video, FLETCHER claimed that the location where

he was apprehended by the OSHP was just a place where he hangs out. FLETCHER

showed a portion of Akron Municipal Court paperwork with his listed charges.

FLETCHER denied possessing an AK-47 or being involved in a pursuit with law

enforcement. FLETCHER stated, “They so dumb though, like if you only knew, if a
                                              21
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 22 of 42. PageID #: 23




motherf--ka only knew, but I ain’t trippin, okay they got me charged with a K, cool, I’ll

take that, I’ll take that, okay, K, boom, that ain’t nothing, that was a felony 4, that whole

little scenario was worse. That’s all ya’ll got is a K, out this situation, s--t bitch, I still live

to fight another day.” Later in the video, FLETCHER said that he was about to post his

“cash app” information and asked that everyone send him $5.00, “So that we can pay to get

this case ‘tooken,’ ‘tooken’ away man, god damn man, we need to pay my little dude man,

he [inaudible], come to find out he the one that left the gun in the car.” During the video,

FLETCHER regularly commented on written comments posted to the video by people

watching at the time. The video appeared to have been recorded using a cellular telephone.

    59. I have previously documented, including in an affidavit to this court, that during the

video, I heard FLETCHER call out to a person I documented as “STACK.” I previously

documented that FLETCHER stated, “STACK, you is the reason I was running around,

with that g . . .” FLETCHER then stopped what he was saying, blew air, and then

continued by saying, “God dammit, I called you and told you I need a hand, and your ass

was like, okay, okay, give me a second, then I was like f--k it, I gotta go grab the ya, and I

went and grabbed ya, and this is what happened man.” At the time I documented

FLETCHER’S statements from that video, I believed that was the best written translation

of FLETCHER’S statements.

    60. During a review of evidence in this investigation, I again reviewed the video

referenced above in paragraph 59. During the review, I utilized a commercially available

video player which allowed me to slow the playback speed of the video and audio. After

reviewing the video, I believe FLETCHER said “hammer,” while seeming to stop or trail

off towards the end of the word, and that FLETCHER did not say “hand.” In addition, I

believe FLETCHER initially said he had grabbed the “yop,” and then said he had grabbed
                                                 22
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 23 of 42. PageID #: 24




the “ya.” Finally, I believe the nickname of the person FLETCHER called out to during the

video was “Stac,” not “Stack.” This analysis is supported by additional information I have

received during this investigation, which I received after having originally documented

FLETCHERS statements in the video. I will explain further.

   61. On July 13, 2020, U.S. Magistrate Judge Kathleen B. Burke, issued two federal

search warrants, one for Facebook Profile 1 and one for Facebook Profile 2. The search

warrants provided authorization to search Facebook records for evidence of 18 U.S.C. §

922(g)(1), Felon in Possession of a Firearm and 21 U.S.C. § 841 (a)(1), Possession with

Intent to Distribute a Controlled Substance, and 18 U.S.C. § 924(c), Use of a Firearm in

Furtherance of a Crime of Violence or Drug Trafficking Crime.

   62. On July 13, 2020, I served Facebook with the authorized search warrants for

Facebook Profile 1 and Facebook Profile 2, requesting all information and records

authorized by the search warrants.

   63. On July 29, 2020, Facebook provided the requested records for Facebook Profile 1

and Facebook Profile 2. Pursuant to the warrant, Facebook provided records dated through

July 13, 2020. During the analysis, I have reviewed messages between Facebook Profile 1

and two Facebook profiles, “Nephew Stac’ Sumn Carmichael,” bearing Facebook User ID

100001566519585, and Facebook profile “Stac Sumn,” bearing Facebook User ID

100029876554185.

   64. Records show on December 31, 2019 at 3:13 PM EST, Facebook Profile 1 received

a message from “Nephew Stac’ Sumn Carmichael” stating, “I got a k for sale big bro.” As

noted above, I know “k” is a term used to refer to an AK-style rifle. Facebook Profile 1

responded on December 31, 2020 at 3:34 PM EST, “What u want.” “Nephew Stac’ Sumn

Carmichael,” then responded, “7.” These written messages were followed by “Nephew
                                            23
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 24 of 42. PageID #: 25




Stac’ Sumn Carmichael” attempting to video chat with Facebook Profile 1, and then

Facebook Profile 1 attempting to video chat with “Nephew Stac’ Sumn Carmichael.”

Records show a video chat between “Nephew Stac’ Sumn Carmichael” and Facebook

Profile 1 occurred and ended on December 31, 2019 at 4:14 PM EST. Approximately 11

seconds later, “Nephew Stac’ Sumn Carmichael” sent what appears to be a telephone

number, “310-467-1481,” to Facebook Profile 1. Based on these messages, it appears that

the continued communication regarding “Nephew Stac’ Sumn Carmichael” occurred via

telephone. As noted above in paragraphs 23 and 52, FLETCHER was in possession of a

suspected rifle during a rap music video on January 13, 2020, which is consistent in

appearance with the Norinco MAK 90 7.62 rifle seized in this investigation, following

these messages on December 31, 2019 in which FLETCHER is communicating about

purchasing a rifle.

   65. I have reviewed Facebook records and messages of communication between

Facebook Profile 1 and Facebook Profile “Stac Sumn.” In particular, records showed that a

Facebook video chat occurred between Facebook Profile 1 and Facebook Profile “Stac

Sumn” on June 23, 2020 at 5:28 PM EDT and on June 23, 2020 at 08:18 PM EDT.

   66. Following the documented Facebook video chats, a direct written message

exchange occurred between Facebook Profile “Stac Sumn,” and Facebook Profile 1. The

following exchange of messages occurred between June 23, 2020 at 11:02 PM EDT and

11:27 PM EDT:

       a. Fletcher Facebook Profile 1: “N---a I’ll cashapp to you.”

       b. Stac Sumn: “I only got 9s Taurus 260 the other shit gone to NY.”

       c. Stac Sumn: “Unless u wanna go to gun store tomorrow.”


                                            24
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 25 of 42. PageID #: 26




       d. Fletcher Facebook Profile 1: “That’s kool what u want for it.” Followed by a
          message, with text, “I just want everything.”

       e. Stac Sumn: “U can pick what u want this hoe gone put em in her name.”

       f. Fletcher Facebook Profile 1: “Ok kool how long they take.”

       g. Stac Sumn: “U get em the same day she just gotta do the paper work that’s it”

       h. Fletcher Facebook Profile 1: “Ok let me know when”

       i. Stac Sumn: “Tomorrow,” followed by “Like 3:00,” followed by “Imma call u
          when we get to the store”

   67. Based upon my training and experience, I believe that in the above messages,

FLETCHER and “Stac Sumn” were messaging about “Stac Sumn” arranging for a firearm

to be purchased for FLETCHER. When “Stac Sumn” described “paper work” needing to

be completed, I believe “Stac Sumn” is referring to an ATF Firearms Transaction Record,

ATF Form 4473, which must be completed in order to purchase a firearm from a Federal

Firearms Licensee (FFL). The information provided by a purchaser of a firearm on an ATF

Form 4473 is what is provided to the National Instant Criminal Background System

(NICS), in order to determine if someone is or is not prohibited from being able to

purchase and possess a firearm. The messages between FLETCHER and “Stac Sumn”

indicate to me that “Stac Sumn” was going to have a female subject complete the ATF

Form 4473 and purchase a firearm for FLETCHER. As noted, FLETCHER is prohibited

from being able to possess firearms.

   68. On June 26, 2020, at 1:08 AM EDT, after FLETCHER posted bond through Akron

Municipal Court and was released from jail, Facebook Profile 1 sent a message to

Facebook Profile “Stac Sumn,” “I’m back what up doe I need one now ASAP.”

Approximately two minutes later, “Stac Sumn” replied, advising FLETCHER to call him


                                            25
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 26 of 42. PageID #: 27




in the morning. FLETCHER responded, “Ok.” In these messages, I believe FLETHCHER

was again asking “Stac” for a firearm.

   69. The content of these messages between Facebook Profile 1 and “Stac Sumn” and

“Nephew Stac’ Sumn Carmichael,” furthers my belief that FLETCHER said “hammer” and

“yop,” when speaking about “Stac” in the video. The messages show that FLETCHER was

asking “Stac” for a firearm on June 23, 2020, and “hammer” is a slang term for a firearm.

In the video, FLETCHER indicated that “Stac” did not provide assistance to FLETCHER

in as timely a manner as FLETCHER desired, so FLETCHER went to get the “yop.” As

previously noted, FLETCHER was arrested after fleeing from a vehicle from which a

Norinco MAK 90 Sporter 7.62 rifle was seized. This type of rifle is often referred to as an

“AK,” despite the rifle not truly being an “AK-47.” A common slang term for an AK-style

rifle is “chopper.” Online open source information indicates “yopper” is also a slang term,

used in place of the more commonly known “chopper.” Based on the totality of the

information available, I believe FLETCHER was using the term “yop” to refer to the rifle

seized from tan Chevrolet Malibu from which FLETCHER fled on June 24, 2020.

   70. I viewed a video posted to Facebook Profile 1, which appeared to have originally

been posted as a Facebook live video on August 8, 2020, at approximately 12:30 AM.

During the video FLETCHER was sitting with a female subject, on a couch inside a

residence. SA McCausland determined the female subject in the video was Savanna Brice,

based on the conversation that occurred during the video and after reviewing an Ohio BMV

photograph for Brice. FLETCHER spoke about his relationship with the female subject,

believed to be Brice. In the background of the video, SA McCausland heard what sounded

like someone knocking at a door. FLETCHER told Brice, “Grab the gun.” FLETCHER

walked to a door to the residence, asked who was at the door, while appearing to look out
                                             26
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 27 of 42. PageID #: 28




the window of the door. FLETCHER appeared to recognize the subject at the door, inviting

that male subject into the residence. While the male subject remained mostly out of view of

the camera, FLETCHER focused the video on what appeared to be a dark colored revolver

with a black grip. The male subject referred to the suspected revolver as a “44” and that it

was brand new, out of the box. FLETCHER then brandished what appeared to be a black

semi-automatic pistol with an extended pistol magazine, while asking the male subject,

“Whatcha gonna do after them six shots are over n---a, run and duck for cover?” The male

subject sounded as if he introduced a female subject to FLETCHER and another female

subject present (believed to be Brice). The male subject referred to someone as a “cousin.”

FLETCHER stated that he should be introduced as “John Doe,” in case the male subject

came over the next day with a different person. During the video, FLETCHER and Brice

spoke about shooting each other. FLETCHER commented on Brice possessing a “gun,” out

of view of the video, and later told Brice, “Put my gun down.”

   71. FLETCHER panned the video towards the female subject identified as Brice, while

commenting on Brice shining a red laser beam on onto what appeared to be a living room

wall. FLETCHER commented that he didn’t need a beam, stating “I don’t need no beam.

What the fuck I need a beam for? I’m gonna shoot all these bitches out, what the fuck I

need a beam.”

   72. FLETCHER and the male subject began to speak. FLETCHER stated that the male

subject was the reason FLETCHER had to run from the helicopter, which SA McCausland

understood to be a reference to FLETCHER’S pursuit from law enforcement on June 24,

2020, in which an OHSP airplane was used to follow FLETCHER. FLETCHER stated that

if the male subject had answered his telephone and obtained five rooms for FLETCHER,

he would not have had to switch rooms. The male subject spoke with FLETCHER about
                                             27
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 28 of 42. PageID #: 29




also having a room. SA McCausland understood the conversation about rooms to be

referencing hotel rooms at the Fair Bridge Inn & Suites in Copley, Ohio, where

FLETCHER had been prior to fleeing from OSHP. The male subject spoke about going to

FLETCHER’S room and that FLETCHER was not at the room. In response, FLETCHER

stated, that FLETCHER probably had a “007 moment” when he thought he was going to

kill somebody, and ran out of the room. FLETCHER stated if the male subject had

obtained the hotel rooms, the helicopter would not have seen him come out of his room.

Brice spoke about how at one time she believed that the male subject speaking with them

was involved with the helicopter tracking FLETCHER and Brice. FLETCHER stated he

had been back in the mud and spoke about needing help to get out of that area, while

stating he had left his Gatorade in the car. As noted above, OSHP recovered a Norinco

MAK 90 Sporter .762 rifle, which was propped up against the center console, in the rear

area of the vehicle from which FLETCHER fled.

   73. During the video, FLETCHER stated that when the police took him into custody he

acted like he fainted, because he did not want to get into the police car. FLETCHER went

on to say that he acted like he had a heart attack and claimed to have coronavirus, and

needed to go the hospital. Towards the end of the video, the male subject asked

FLETCHER if he had something going on. FLETCHER stated he had something going on,

but wasn’t going to talk to the male subject about that right now. FLETCHER then said he

was going to talk to the male subject, and soon after the Facebook live video ended. The

video appeared to have been recorded using a cellular telephone.

   74. SA McCausland viewed a video posted to Facebook Profile 1, which appeared to

have originally been posted to Facebook on August 10, 2020. During the video,

FLETCHER said that he was with other people yesterday and that they were sitting there
                                             28
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 29 of 42. PageID #: 30




“getting’ money.” FLETCHER said that “they” were rolling up so much “weed”

(marijuana) and “woods.” FLETCHER said $100 “7s,” can really go for $50. FLETCHER

spoke about having different prices for “7s.” SA McCausland understood FLETCHER to

be referring to 7 grams of a controlled substance, when he referred to “7s,” which is

approximately ¼ of an ounce. FLETCHER spoke about how people are scared of him.

FLETCHER said that he cannot talk too much on social media. FLETCHER went on to say

that he saw a police officer at the Chipotle restaurant and the police officer told

FLETCHER that he watched his videos. FLETCHER speculated that the “feds” were

probably watching him. FLETCHER said that given all the “shit” he has done he should

either be in prison, or “not breathing.” FLETCHER appeared to be smoking a joint during

the video.

   75. FLETCHER spoke about his “bloodline” being violent. FLETCHER spoke about

how others are not as tough as they sometimes portray. FLETCHER spoke about how he

would “hit a n---a” and then placed one hand in a position consistent with that of a pistol,

and the other hand in a position to hold his other hand, while loudly saying “pow,” as if

FLETCHER was pretending to shoot a firearm. FLETCHER stated, “You know I ain’t

playin.” FLETCHER stated he still had his “jab,” and then appeared to use his left hand to

act as if he was pulling the trigger of a firearm multiple times. The video appeared to have

been recorded using a cellular telephone.

   76. SA McCausland viewed a video posted to Facebook Profile 1, which appeared to

have originally been posted as Facebook live video on August 11, 2020, at approximately

1:03 PM. FLETCHER asked someone, who was out of view of the camera, if the “blunt”

was gone. FLETCHER stated he was “high as hell.” FLETCHER appeared to begin to

watch the list of other Facebook users that were watching his Facebook live video.
                                              29
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 30 of 42. PageID #: 31




FLETCHER said that everybody saw him running from the helicopter and that others were

hoping FLETCHER would go to jail. FLETCHER stated that he talked to his attorney and

that “they” didn’t know what they were doing with the case. FLETCHER stated that “them

people” were confused as they were dealing with “a different kind of animal,” as

FLETCHER did not “give a f---.” FLETCHER stated that he was going to take his case to

trial. FLETCHER spoke about how he had been to the “feds” and had learned all about

law. FLETCHER spoke about the prison time he previously received for possessing a

firearm. FLETCHER went on to say, “If a mother---er can protect they-self, why can’t I? I

don’t give a f--- if I’ve been in trouble before, like, so you trying to say that since I’ve been

in trouble, I can’t still protect myself, because I’ve been in trouble before . . . ya’ll got me

f---ed up . . . so they know I’m fighting.” FLETCHER went on to say that since he had

been to federal prison there was nothing someone could tell him about a “gun” or what you

can get “enhanced on,” that FLETCHER did not already know. FLETECHER stated that

“mother---ers” need a gun. FLETCHER stated, “You let that old ass white man sit around

with a gun, bitch, I am too.” FLETCHER spoke about not needing to go to court because of

coronavirus, and claimed to have coronavirus.

    77. In the video, FLETCHER said, “If they think I’m going to jail, I’m going to make

the biggest fuss, I can possibly make, I wouldn’t give a f--- . . .” FLETCHER stated he had

so many ways to make money right now, without “f---ing with the drug trade.”

FLETCHER stated that if anything goes wrong in his life he is going to capitalize off of it

and get paid for it. FLETCHER stated, “Don’t make me pull no god damn dramatic stunt

on you bitches, and get to squeezing this thang, when ya’ll pull up, because I am not going,

when I feel like I’m right. When I feel like I’m right, as long as I got my excuse, I’m ready


                                               30
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 31 of 42. PageID #: 32




to do anything.” FLETCHER stated, “If somebody done killed somebody for a lesser

reason, before, then I got all the rights to do the same thing.”

   78. Later in the video, FLETCHER claimed that he was “just” a rapper and that his

time in federal prison, title as “most dangerous,” money, and a female subject in the video

was all part of an act. FLETCHER briefly showed an object that was consistent in

appearance with a black semi-automatic pistol with an extended pistol magazine, and then

stated that it was only a “prop” and could not hurt anyone. FLETCHER later said that him

being a violent individual was in his genes and that the streets did not have rules, so

FLETCHER had to play by no rules. The video appeared to have been recorded using a

cellular telephone.

   79. SA McCausland viewed a video posted to Facebook Profile 1, which appeared to

have originally been posted as a Facebook live video on August 18, 2020. The video of

FLETCHER appeared to have been recorded in a vehicle. Two black male subjects, who

appear younger in age than FLETCHER, were also in the vehicle with FLETCHER. One

subject was in the front seat next to FLETCHER and the other subject was in the back seat.

In the beginning of the video, FLETCHER prepared what appeared to be a marijuana joint.

FLETCHER showed and spoke about a package of suspected marijuana, which contained a

label titled, “yessir.” During the video, FLETCHER asked the subject in the back seat if he

was “ready,” referred to that subject as “Taliban,” and referenced that subject wearing a

hood. The subject in the back seat said, “We out here killing.” In response, FLETCHER

said, “No we ain’t, we out here on your ass, bitches . . .” as FLETCHER continued to roll

the suspected marijuana joint.

   80. During the video, FLETCHER and the other two subjects appeared to watch the list

of other Facebook profiles watching the video and comments being made by the users of
                                              31
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 32 of 42. PageID #: 33




other Facebook profiles. FLETCHER noticed that one of the Facebook profiles watching

the video did not have a profile photograph. FLETCHER appeared to joke and asked, who

had sent that person. FLETCHER then said, “Pull guns out ya’ll,” and again asked who had

sent that person. As this occurred, FLETCHER reached out of view of the video. SA

McCausland then observed what appeared to be the end of an extended pistol magazine.

FLETCHER can be seen lighting and smoking the suspected marijuana joint that he had

previously prepared on the video. FLETCHER spoke about being “high.” The male subject

in the back seat appeared to speak in response to comments being made by viewers of the

video, appearing to get agitated. FLETCHER told the subject in the back seat to pull his

gun out the next time “she” said something. The male subject claimed there were no

firearms in the vehicle. The male subject in the back seat appeared to smoke the suspected

marijuana joint rolled by FLETCHER, while complaining about how the joint had been

rolled.

    81. The other subject in the front seat commented on comments being made by viewers

of the Facebook live video. FLETCHER appeared to chastise the other subjects, “See, see,

that’s what I’m saying, that’s why we gonna catch a murder case, you can’t pay that no

attention, he was being cool, that’s why he said bro.” FLETCHER described the two male

subjects as cave men with “billy-clubs,” but that their “billy-clubs” were guns. The video

appeared to have been recorded using a cellular telephone.

    82. On or about September 3, 2020, the U.S. District Court, Northern District of Ohio,

issued a federal arrest warrant, pursuant to an indictment, for violation of 18 U.S.C. §

922(g)(1), Felon in Possession of a Firearm and Ammunition, 21 U.S.C. § 841 (a)(1),

Possession with Intent to Distribute a Controlled Substance, and 18 U.S.C. § 924(c),

Possession of a Firearm in Furtherance of a Drug Trafficking Offense.
                                             32
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 33 of 42. PageID #: 34




   83. On September 6, 2020, I viewed a video which was posted to FLETCHER’S

Instagram profile, “kingfletch_.” The video appeared to have been posted the day prior.

The video shows a number of APD officers outside of a residence near a roadway,

involved in some sort of police activity. A male voice, which I have come to know as

FLETCHER’S voice, speaks during the video, including making the statements,

“Somebody need to pull through and shoot these honkies . . . these bitches, I should, I

should up the Glock on you punk bitches, right now you bitch.” The video then panned

down to what appeared to be a Glock, Generation 4, pistol with an extended pistol

magazine, in the cup holder of a vehicle. As FLETCHER continued to speak, saying “I

should pull up,” and the video cut off. The video appeared to have been recorded using a

cellular telephone.

   84. On September 8, 2020, law enforcement officers from the United States Marshal

Service (USMS), ATF, APD, OSHP, and ONSET attempted to locate FLETCHER to take

FLETCHER into custody pursuant to the federal arrest warrant. USMS TFO Troy Meech

observed FLETCHER driving a tan Cadillac, which is registered to FLETCHER’S mother

and which FLETCHER is known to regularly drive. USMS TFO Meech alerted other law

enforcement officers in the area about observing FLETCHER driving southbound on

Hawkins Avenue near Courtland Avenue, Akron, Ohio. Other officers, who were driving

both undercover and marked police vehicles, converged to the area where FLETCHER was

last seen driving. FLETCHER then drove northeast on Diagonal Road from Hawkins

Avenue, until turning east onto Bisson Avenue, at which point FLETCHER drove his

vehicle at a high rate of speed away from law enforcement. Marked APD patrol vehicles

pursed FLETCHER. FLETCHER turned north on East Avenue from Bisson Avenue, west

on City View Drive, north on Magennis Avenue, west on Bellevue Avene, and southwest
                                             33
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 34 of 42. PageID #: 35




on Diagonal Road. Marked patrol vehicles partially blocked the intersection at the joint

intersection of Diagonal Road, Bisson Avenue, and Mercer Avenue. FLETCHER came to

a stop at that intersection. FLETCHER was taken into custody by APD and OSHP. Upon

making contact with FLETCHER and ordering FLETCHER out of the vehicle, OSHP Sgt.

Todd Roberts observed FLETCHER in possession of the SUBJECT TELEPHONE.

While Sgt. Roberts and other OSHP and APD officers placed FLETCHER in custody, Sgt.

Roberts placed the SUBJECT TELEPHONE on the driver’s seat of FLETCHER’S

vehicle. Shortly thereafter, OSHP Lt. Neil Laughlin retrieved the SUBJECT

TELEPHONE and transferred custody of the SUBJECT TELEPHONE to me. I

processed the SUBJECT TELEPHONE as ATF Evidence and secured the SUBJECT

TELEPHONE at the ATF Cleveland I Field Office, Independence, Ohio. Based upon my

training and experience, I know that the SUBJECT TELEPHONE has been stored in a

manner in which its contents are, to the extent material to this investigation, in substantially

the same state as they were when the SUBJECT TELEPHONE first came into the

possession of law enforcement. FLETCHER was not found in possession of firearms or

ammunition.

   85. On the evening of September 8, 2020, following FLETCHER’S arrest, ATF TFO

John Christie listened to telephone calls made my FLETCHER through the recorded

telephone service at the Summit County Jail. On September 8, 2020, at 5:11 PM,

FLETCHER placed an outgoing telephone call to his mother, at telephone number 330-

606-0594. During the call FLETCHER requested that his mother call Brice from his

mother’s telephone, so that FLETCHER could speak with Brice. FLETCHER told Brice,

“Yeah, [unintelligible] go back track you know? The thirty. The thirty up there. But um.”

Brice replied, “Say that one more time babe.” FLETCHER then said, “Yea, I’m sayin you
                                              34
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 35 of 42. PageID #: 36




know what the hell I was goin. You know it’s out there.” Brice replied, “Yea, I know.”

Based on my training and experience, I believe FLETCHER was telling Brice that he had

discarded a firearm with a thirty round magazine, during the pursuit with law enforcement.

As noted above, approximately three days prior, FLETCHER had posted a video to

Instagram in which he was in possession of a Glock, Generation 4 pistol, with an extended

pistol magazine.

   86. On September 9, 2020, ATF and APD conducted a search for the firearm believed

to have been discarded by FLETCHER during the pursuit. The search was aided by ATF

SA Dave McMullen, and his Search Enhanced Evidence Canine (SEEK), K-9 partner,

Opelika “Opey.” SA McMullen and K-9 “Opey” were walking west on the sidewalk on the

north side of City View Avenue, near Magennis Avenue, when K-9 “Opey” located a

Glock 17, Generation 4, 9mm pistol, bearing serial BCHH263, in the front yard of a

residence. The firearm had a round of 9mm ammunition in the chamber of the firearm, and

a thirty round magazine which appeared to be loaded to capacity. SA McCausland, as

witnessed by SA McMullen and APD Det. James Alexander, recovered the firearm, while

making all effort to preserve the loaded firearm for DNA analysis. Law enforcement

officers conducted a canvass of the neighborhood for surveillance video which may have

captured FLETCHER discarding the firearm in the front yard of the residence. ATF

obtained a video which captured FLETCHER’S pursuit from law enforcement. The video

shows a black object, consistent in shape and size with the recovered Glock 17 9mm pistol

with an extended pistol magazine, landing in the front yard as FLETCHER’S vehicle

passed by the residence where ATF recovered the firearm.

   87. Based upon my training and experience, I know that persons who are involved in

the unlawful possession and distribution of controlled substances will use cellular or
                                             35
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 36 of 42. PageID #: 37




wireless telephones to contact their customers and/or suppliers of controlled substances.

Similarly so, I know that those who are prohibited by law from being able to possess

firearms and ammunition, will use their cellular telephones to coordinate the illegal transfer

and/or purchase of firearms. Cellular telephones offer a broad range of capabilities which

facilitate these illegal activities. These capabilities include: storing names and phone

numbers in electronic “address books;” storing voicemails; storing a “call log” which

records the telephone number, date, and time of calls made to and from the telephone;

sending, receiving, and storing text messages and e-mail; taking, sending, receiving, and

storing still photographs and moving video; storing notes and electronic messages; storing

and playing back audio files; storing dates and appointments; accessing and downloading

information from the internet; and allowing the operation of web-based communication

and social media applications, such as Facebook, Instagram, Twitter, and Snapchat.

Cellular telephones may also include global positioning system (“GPS”) technology for

determining the location of the device.

   88. I believe the issuance of a search warrant for the SUBJECT TELEPHONE has the

ability to provide investigators evidence of violations of federal law, to include the manner

in which FLETCHER receives controlled substances, the manner in which he distributes

those controlled substances, provide details about how FLETCHER has obtained or

disposed of firearms and ammunition, how FLETCHER has used firearms in furtherance of

drug trafficking, the locations where these offenses have occurred, and may identify

subjects engaged in these offenses with FLETCHER.




                                              36
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 37 of 42. PageID #: 38




 TECHNICAL TERMS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS


   89. Based on my knowledge, training, and experience, and the knowledge training and

experience of those in law enforcement with whom I have consulted, I know that electronic

devices, to include cellular or wireless telephones, commercially available today allow the

operator to complete tasks similar to tasks able to be conducted on a desktop, tablet, or

laptop computer. Electronic devices, such as cellular telephones, are able to access the

internet, create, store, and manipulate electronic files, and utilize a myriad of applications

which provide access and services consistent with a traditional desktop, tablet, or laptop

computer. I know that cellular telephones have the capability to record and store video, as

well as to directly upload or “post” such video to various social media platforms, including

Facebook and Instagram.

   90. Electronic devices, such as a cellular telephone, can store information for long

periods of time. This information can sometimes be recovered with forensics tools. There

is probable cause to believe that information that was once stored on the SUBJECT

TELEPHONE may still be stored there, for at least the following reasons:

           a. Based on my knowledge, training, and experience, and the knowledge

               training and experience of those in law enforcement with whom I have

               consulted, I know that electronic files or remnants of such files can be

               recovered months or even years after they have been downloaded onto an

               electronic storage device, deleted, or viewed via the internet. Even when

               files have been deleted, they can be recovered months or years later using

               forensic tools. I have been advised that this is so because when a person

               “deletes” a file on a computer or electronic device, the data contained in the


                                              37
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 38 of 42. PageID #: 39




               file does not actually disappear; rather, that data remains on the storage

               medium until it is overwritten by new data.


           b. Therefore, deleted files, or remnants of deleted files, may reside in free

               space or slack space—that is, in space on the electronic device that is not

               currently being used by an active file—for long periods of time before they

               are overwritten. In addition, an operating system for an electronic device

               may also keep a record of deleted data.


           c. Wholly apart from user-generated files, electronic device storage media—in

               particular, the internal hard drives of computers and electronic devices

               contain electronic evidence of how a computer or electronic device has been

               used, what it has been used for, and who has used it. I gave been advised

               that forensic evidence can take the form of operating system configurations,

               artifacts from operating system or application operation, file system data

               structures, and other virtual memory files. I have been advised that

               computer and electronic device users typically do not erase or delete this

               evidence, because special software is typically required for that task.

               However, it is technically possible to delete this information.


           d. Similarly, files that have been viewed via the internet are sometimes

               automatically downloaded into a temporary internet directory or “cache.”


   91. Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes

                                             38
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 39 of 42. PageID #: 40




how the SUBJECT TELEPHONE was used, the purpose of use, who used it, and when.

There is probable cause to believe that this forensic electronic evidence might be on the

SUBJECT TELEPHONE because:

           a. I have been advised that data on electronic devices can provide evidence of

               a file that was once on the electronic device but has since been deleted or

               edited, or of a deleted portion of a file (such as a paragraph that has been

               deleted from a word processing file). I have been advised that virtual

               memory paging systems can leave traces of information on the storage

               medium that show what tasks and processes were recently active. Web

               browsers, e-mail programs, and chat programs store configuration

               information on the storage medium that can reveal information such as

               online nicknames and passwords. Operating systems can record additional

               information, such as the attachment of peripheral devices, the attachment of

               USB flash storage devices, or other external storage media, and the times

               the computer or electronic device was in use. Computer and electronic

               device file systems can record information about the dates files were created

               and the sequence in which they were created.

           b. Forensic evidence on a device can also indicate who has used or controlled

               the device. This “user attribution” evidence is analogous to the search for

               “indicia of occupancy” while executing a search warrant at a residence.

           c. A person with appropriate familiarity with how an electronic device works

               may, after examining this forensic evidence in its proper context, be able to

               draw conclusions about how electronic devices were used, the purpose of

               their use, who used them, and when.
                                             39
 Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 40 of 42. PageID #: 41




           d. I have been advised, that the process of identifying the exact electronically

               stored information on an electronic device storage device, in order to draw

               an accurate conclusion, is a dynamic process. Electronic evidence is not

               always data that can be merely reviewed and passed along to investigators.

               Whether data stored on an electronic device is evidence may depend on

               other information stored on the electronic device and the application of

               knowledge about how a device behaves. Therefore, contextual information

               necessary to understand other evidence also falls within the scope of the

               warrant.

   92. Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the SUBJECT

TELEPHONE consistent with the warrant. The examination may require authorities to

employ techniques, including but not limited to computer-assisted scans of the entire

device, that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by the warrant.

   93. Manner of execution. Because this warrant seeks only permission to examine a

device already in possession by law enforcement, the execution of this warrant does not

involve the physical intrusion onto a premise. Consequently, I submit there is reasonable

cause for the Court to authorize execution of the warrant at any time, day or night.

                          REQUEST FOR DELAYED NOTICE

   94. The government requests that the Court authorize delayed notice of the attached

warrant for a period of 30 days pursuant to 18 U.S.C. § 3103a. Such delay is necessary

because the government is engaged in an ongoing criminal investigation focused upon

potential violations of U.S.C. § 922(g)(1), Felon in Possession of a Firearm; 18 U.S.C. §
                                             40
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 41 of 42. PageID #: 42




922(d), Transfer of a Firearm to a Prohibited Person; 21 U.S.C. § 841 (a)(1), Possession

with Intent to Distribute a Controlled Substance; and 18 U.S.C. § 924(c), and Use of a

Firearm in Furtherance of a Crime of Violence or Drug Trafficking Crime, which

investigation would be compromised by the revelation of the extensive contents of the

affidavit herein submitted.

   95. The information provided in this affidavit is so particular that its disclosure to the

subject of the search or to other individuals described in the affidavit would reveal aspects

of the investigation that are not known to the potential targets at this time. Such disclosure

would likely cause the subjects of the investigation to alter their conduct to conceal their

criminal activity or to destroy evidence relevant to the investigation. Further, the results of

the execution of the search warrant could result in information being submitted to the

Grand Jury for its consideration.

                                        CONCLUSION

   96. Based on the abovementioned facts, there is probable cause that the SUBJECT

TELEPHONE contains evidence of violations of 18 U.S.C. § 922(g)(1), Felon in

Possession of a Firearm and 21 U.S.C. § 841 (a)(1), Possession with Intent to Distribute a

Controlled Substance, and 18 U.S.C. § 924(c), and Use of a Firearm in Furtherance of a

Drug Trafficking Crime, therefore, I submit that this affidavit for a search warrant

authorizing the examination of the SUBJECT TELEPHONE described in Attachment A

to seek the items described in Attachment B.

   97. I further declare that this application involves an ongoing investigation. Disclosure

of the investigation by providing advance notice would harm the investigation by allowing

those that currently are not aware of the scope of the investigation to conceal and/or


                                              41
  Case: 5:20-mj-01278-KBB Doc #: 1-1 Filed: 09/18/20 42 of 42. PageID #: 43




destroy evidence. Therefore, I respectfully request that for the foregoing reasons, this

Affidavit and the requested warrant be sealed until further order of the Court.

   98. I declare under penalty of perjury that the statements above are true and correct to

the best of my knowledge, information, and belief.



                                              Respectfully submitted,



                                               ____________________________________
                                               Clay R. McCausland
                                               Special Agent
                                               Bureau of Alcohol, Tobacco, Firearms, &
                                               Explosives


This affidavit was sworn to by the affiant by telephone after a PDF was transmitted by
email per Crim R. 41(d)(3), on this WK
                                    ____ day of September 2020.




                                              42
